Mr. Justice Baker delivered the opinion of the court: If it were admitted that appellee promised to pay-appellant $1000 if he obtained the signature of Winter to the written proposition here in question, still it is plain that appellee had in contemplation a signing such as would bind Winter. In fact, no other presumption is reasonable. Appellant did not accomplish this task. Winter’s name was not signed to the paper in such a manner as to constitute an acceptance by him of the proposition therein contained. The supposed contract was in nowise binding upon him. Winter v. Trainor, 151 Ill. 191. After Winter had thus signed this paper, appellee withdrew his proposition and informed appellant that he would not make the proposed exchange. Winter thereafter expressed his willingness to make the exchange, and appellant contends that even if Winter was not bound by the paper, still the fact that Winter was ready, willing and able to efiect the proposed exchange entitles him to the promised remuneration. This contention is without merit, for at the time appellee withdrew his proposition it had not been accepted by Winter, and appellant, consequently, had not earned the $1000. No reason is perceived why appellee could not withdraw his promise to remunerate appellant at any time before the latter had done that for which he was to be paid, without making himself liable to appellant. Such act on the part of appellee was not the rescinding of a contract, but merely the withdrawal of an offer of a reward, for no consideration had emanated from appellant, nor had he made any promise by which he was himself bound. There is another reason why appellant cannot prevail in this suit. His own testimony shows that he was acting as the agent of both Trainor and Winter, for he admitted that he was to get a commission from the latter if he disposed of his property. (Warrick v. Smith, 137 Ill. 504.) Appellant made no attempt to rebut the presumption of unfair dealing necessarily arising from this double agency, by showing that appellee knew he was acting as Winter’s agent, and had given his consent that he should so act. The record is not entirely free from erroneous rulings on the part of the trial court, but from the views herein expressed it follows that the judgment of the Appellate Court must be affirmed. Judgment affirmed.